Title: To James Madison from Hezekiah Huntington, 31 August 1812
From: Huntington, Hezekiah
To: Madison, James


Sir
New Haven 31. Augt. 12
The hurry under which circumstances compelled me to write on Saturday will it is hoped apologise for irregularities of expression or Sentiments which may have escaped me—time will shortly decide whether the alarm felt here, by the friends, of our Country, & the union of these States, is, or is not, groundless.
We may have something to fear from those among us, openly hostile to both, but more from Masked Battories, ostensible friends but real enemies, of the administration & Continued Union, of the States.
Certain Personal concerns have hitherto Prevented my speaking freely, others differently situated, have long since, felt, and now regret, they did not Perform, the duty.
It is presumed the administration are Correctly informed of the measures taken at the extraordinary, Session of our Legislature, by those who had more leisure than I could Command, and also the impressions, these measures have left on the friends of our Country.
I cannot forbear mentioning again the Subject of Volunteer Companies.
The Act of Congress authorizing the President to accept their Services, is not before me, and its provisions are not familiar, whether such volunteer Companies may be Organized, & Commissioned, for the Service of the U. States, & employed only, in the States to which they respectively belong, is a question not for me to decide, but the expediency of giving, by Proclamation, or otherwise, a Construction to the Act alluded to, allowing, in all the States, the Course thought necessary in this, is with very great deference suggested, as recommended by Policy—& urged by Considerations Connected with the Public Safety.
The militia of the northern States, are the yeomanry—generally industrious mechanics—& small landholders—ever ready to Protect their rights and at their countrys Call, to aveng[e] her wrongs—yet still have, strong inducements & in some measure Peculiar to Men in their Situation—to decline, distant & Protracted Service, for a Compensation less than half the sum Multitudes of them are Constantly paying their Journeymen & Common Laborours. The measure, if Consistent with the Provissions of the Act, while it would apparently, & perhaps essentially, Consult the interest, safety, & Feelings of each State, & its Militia, would be marked by no invidious distinction, indicating want of Confidence, in the virtue, or Patriotism of any.
But I forbear trespassing further Knowing that where the Nation has Confided its high interests, are all the requisits, of wisdom, power and disposition to devise & execute, whatever the Public Safety demands, and have the Honor to be with great Respect your Excellencys obdt Servant
Hez Huntington
